By WILLIAM A. BELL, Judge.
- Plaintiff in this oase complains of and has appealed from a Judgment awarding damages in the sum of $5500.00, for injuries ^Ngustainad hy her while a passenger in a hired taxicab. Defendant has /""hot appealed, henoe the issue Before us is solely one of facts from 'which we are to determine the fairness or not of the quantum of damage's allowed.
She prayer of the petition is for a Judgment of $0,050.00, upon allegations that plaintiff has suffered pain to the extent of $1,000.00, permanent injuries in the amount of $2,000.00 and has inourred a doctor's hill of $50.00. The injuries alleged are pain and suffering during a period of four weeks and permanent disfigurement to the face from scars oif^forehead and nose. The evidence discloses injuries arising from Broken glass — the wind-shield of the taxioaB — whieh out gashes on the forehead and nose. The evidence is conflicting as to whether the injuries are permanent.
This case is the usual one,wherein dootorB have disagreed. The surgeon who attended .the plaintiff declares that the in* Juries were painful in his opinion and that the soars on the foreheac and nose will never Become effaoed though they may possibly diminish, and that the soar on the nose will always Be a disfigurement. He alt testifies that at the time of the trial (2-J- years after the accident the soars are notioeahle. On the other hand the. physician testifying for defendant and to whom the plaintiff submitted herself for examint tion, declares that the wounds of their nature could not have Been painful; that while soars are permanent and these in question can Be seen,if looked for, that they have faded to a large extent, Better than any he has ever seen, and that in from six to eight months more, the little evidence that now exists of the scars will have vanished. Under such contradictory evidence from experts, the appellate court will not disturb the findings of the trial Judge who heard all witnesses and particularly saw and ascertained the extent and nature of *349the physical injuries suffered hy plaintiff. We deem it bur duty to assume that full justioe has teen done in this case.
If IS, IHEREEORE, ORDERED, ADJUDGED AMD DECREED that the judgment appealed from he and the same hereby Is affirmed, at defendant's costs in the lower oourt and at plaintiff's costs for appeal.
JUDGMEM AFFIRMED.
MARCH 19, 1923.